DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-23, 25, 29, 36, 38, 40, and 92 are rejected under 35 U.S.C. 103 as being obvious over Ternes et al. (US Patent Application Publication 2015/0283383), hereinafter Ternes.
Regarding claim 22, Ternes teaches a method comprising designating a treatment period during which a patient is sleeping (Ternes, ¶[0043], the treatment period may be defined based on time of day, posture, activity, or sleep sensor, to ensure the therapy is not delivered during awake states; the treatment may be timed by the respiratory cycle, that is, to prevent an obstruction block rather than waiting for one to occur); repeatedly delivering, throughout the treatment period and via a first stimulation element, stimulation to an upper airway patency-related nerve to cause contraction of upper airway patency-related muscles (Ternes, ¶[0024], there are many embodiments meeting this limitation including stimulating the hypoglossal nerve, which is an upper airway patency-related nerve to cause contraction of upper airway patency-related muscles, using an implantable lead, which would contain a stimulation element, ¶[0027]; or else, ¶[0024], vagal nerve stimulation, which also causes contraction of other muscles, inducing a cough, ¶[0028], VNS laryngeal stimulation; ¶[0043], the treatment may be timed by the respiratory cycle, that is, to prevent an obstruction block rather than waiting for one to occur, so stimulation happens regularly throughout the treatment period, for example, in coordination with sensed breathing). Ternes teaches a system for detecting OSA and/or CSA. Ternes teaches an embodiment that delivers, upon detecting and recognizing a central sleep apnea event (Ternes, Fig. 4) via a second stimulation element and during the treatment period, delivering stimulation to a central sleep apnea-related nerve (Ternes, ¶[0024], ¶[0027-28], providing central apnea therapy to the phrenic nerve, using possibly a different device). Ternes’ stimulation is delivered throughout the treatment period because it may also be delivered during a predicted time frame based on an average of previous respiratory cycles; this is repeated stimulation during a time frame (Ternes, ¶[0043]). Ternes does not explicitly teach that these two flow charts may be performed together as part of one method. However, it would have been obvious to one having ordinary skill in the art to combine the various embodiments of the Ternes teaching, and as illustrated in Fig. 8, which recites “stimulation therapy”, to apply OSA or CSA therapy as the stimulation therapy, as demonstrated in other figures, because this whole disclosure is directed to coordinated delivery of OSA and CSA therapy, so it would have been obvious that the generic “stimulation therapy” recited in Fig. 8 would refer to one of these therapies.
Regarding claim 23, Ternes teaches that the delivering of stimulation to the upper airway patency-related nerve is performed independently of a decisional process and trigger to deliver stimulation to the different central sleep apnea-related nerve (Ternes, ¶[0025-26], OSA and CSA are both assessed and therapies for only one or both are applied depending on whether it’s a CSA event or an OSA event; therefore the decisional process and triggering is independent, for CSA-related stimulation of the diaphragm of the phrenic nerve, or OSA stimulation of the hypoglossal nerve; as recited in claim 22, there may also be repeated stimulation based on predicted respiratory cycles based on averages, ¶[0043]).
Regarding claim 25, Ternes teaches that the respiratory cycle may be monitored to trigger stimulation (Ternes, ¶[0042]). Since sensing of any part of the respiratory cycle relates to at least an inspiratory phase of respiratory cycles throughout the treatment period, the stimulation is synchronized with at least an inspiratory phase. The claim’s limitations did not limit the relationship to a specific time (such as simultaneous to the inspiratory phase, just before, just after, etc).
Regarding claim 29, Ternes teaches performing the delivering of stimulation to the upper airway patency-related nerve independent of detection of any obstructive sleep apnea events (Ternes, ¶[0025], VNS stimulation to elicit a cough if CSA is detected; this is stimulation for a primarily CSA event, which means it is independent of detection of any obstructive sleep apnea events). 
Regarding claim 36, Ternes teaches that delivering stimulation to the phrenic nerve, which is a central sleep apnea-related nerve, comprises delivering a suprathreshold intensity level of stimulation (Ternes, ¶[0042], phrenic nerve stimulation must be suprathreshold in order to derive therapeutic benefit by activating the nerve).
Regarding claim 38, Ternes teaches monitoring of the respiratory cycle in order to determine if CSA or OSA is taking place, and Ternes teaches that a cough may be induced to resume respiration, implying that the inspiratory phase is absent (Ternes, ¶[0044]). Therefore, in this teaching, Ternes teaches that in the temporary absence of the inspiratory phase due to a central sleep apnea event, delivering stimulation to the upper airway patency-related nerve via a first stimulation protocol without synchronization relative to the inspiratory phase (Ternes, ¶[0042], CSA is determined, and stimulation is applied, namely, inducement of a cough reflex, ¶[0044-0045], which is a therapy stimulation applied to an upper airway patency related nerve without synchronization relative to the inspiratory phase), wherein delivering stimulation via the first stimulation protocol comprises at least one of: delivering stimulation continuously for a selected period of time; and delivering stimulation according to a cyclic pattern mimicking an intrinsic respiratory cycle (Ternes, delivery of therapy continuously for a selected period of time, ¶[0042-43], application of therapy on a predicted time frame mechanism for stimulating the diaphragm for a CSA event). It is a selected period of time because it is selected to continue therapy until the appropriate therapeutic response has been detected, and if it has not been detected after the selected period, the amplitude of stimulation is changed.
Regarding claim 40, Ternes teaches implanting, within the neck region, the first stimulation electrode/lead portion onto/relative to the upper airway patency-related nerve (Ternes, ¶[0027], an lead is implanted to the hypoglossal nerve, which is located in the neck); and implanting, within the neck region, the second stimulation electrode/lead portion onto/relative to the central sleep apnea-related nerve (Ternes, ¶[0028], the phrenic nerve is located in the neck).

Regarding claim 92, Ternes teaches that the treatment period may be selected, in one embodiment, based on time of day (Ternes, ¶[0044]). Ternes does not specifically teach that the treatment period is selected based on a predetermined start time and stop time. However, since time of day is meant to correspond to sleep period in Ternes’ disclosure, it would have been obvious to one having ordinary skill in the art that gating therapy according to time of day would involve setting a start time and a stop time, since time of day is the defining factor.

Claims 24, 26-28, 30-35, and 39 are rejected under 35 U.S.C. 103 as being obvious over Ternes in view of Tehrani et al. (US Patent Application Publication 2006/0247729), hereinafter Tehrani.
Regarding claim 24, Ternes teaches an embodiment wherein hypoglossal nerves are stimulated during a predicted time frame, and therefore not necessarily relative to a portion of the respiratory cycle (Ternes, ¶[0042]). Ternes does not specifically teach that this is totally decoupled from the respiratory cycle. Tehrani teaches a system wherein OSA and CSA are both treated through stimulation, and the hypoglossal nerve is synchronized relative to activation of electrodes stimulating diaphragm muscles, coordinated to open the airway just prior to stimulating diaphragm muscles, based on sensed parameters (Tehrani ¶[0071-74], ¶[0082]). It would have been obvious to one having ordinary skill in the art to synchronize stimulation with diaphragm muscle activation rather than synchronizing with the respiratory cycle in order to ensure that the CSA and OSA treatment are well-synchronized with one another. 
Regarding claim 26, Ternes teaches sensing respiratory information via a sensor (Ternes, ¶[0042]). Ternes does not teach sensing of particular phases. Tehrani teaches sensing respiratory information via a sensor (Tehrani, ¶[0069]), wherein the respiratory information includes at least the inspiratory phase (Tehrani, ¶[0073], ¶[0083]), and the sensed inspiratory phase comprises at least one of: a natural inspiratory phase; and an artificial inspiratory phase induced by contraction of a diaphragm innervated by the stimulated central sleep apnea-related nerve (Tehrani, ¶[0083], ¶[0092], Figs. 16). It would have been obvious to one having ordinary skill in the art to modify Ternes’ teachings with Tehrani’s teachings in order to provide more guidance on how to effectively synchronize stimulation with the respiratory cycle in order to achieve maximal therapeutic effectiveness, since Ternes is vague on this point.
Regarding claim 27, Ternes teaches synchronization of stimulation with the respiratory cycle (Ternes, ¶[0042]). Ternes does not teach sensing of particular phases. Tehrani teaches sensing respiratory information via a sensor (Tehrani, ¶[0069]). Tehrani teaches delivering the stimulation to the upper airway patency-related first nerve via: synchronizing the stimulation of the upper airway patency-related nerve relative to sensed natural inspiratory phase of respiratory cycles throughout the treatment period (Tehrani, ¶[0089], inspiration is detected, and then exhalation, and the exhalation may be used to trigger hypoglossal nerve stimulation; since the inspiration detection helps define the exhalation waveform, the stimulation is synchronized relative to an inspiratory phase, ¶[0138-0140], Fig. 17E); or triggering the delivery of the stimulation of the upper airway patency-related nerve relative to the delivery of stimulation to the central sleep apnea-related nerve. It would have been obvious to one having ordinary skill in the art to modify Ternes’ teachings with Tehrani’s teachings in order to provide more guidance on how to effectively synchronize stimulation with the respiratory cycle in order to achieve maximal therapeutic effectiveness, since Ternes is vague on this point.
Regarding claim 28, in the modified Ternes invention, Tehrani teaches that the triggering the delivery of the stimulation of the upper airway patency-related nerve comprises at least one of: delivering the stimulation of the upper airway patency-related nerve prior to delivery of the stimulation of the central sleep apnea-related nerve; and delivering the stimulation of the upper airway patency-related nerve to extend after delivery of the stimulation of the central sleep apnea-related nerve (Tehrani, Fig. 18E, upper airway stimulation extends after delivery of the stimulation of the central sleep apnea related nerve, shown in Fig. 18D).
Regarding claims 30-31, Ternes teaches that if a sleep apnea event has been deemed to be primarily a CSA event, one (but not necessarily both) of vagal nerve stimulation and hypoglossal nerve stimulation may be withheld (Ternes, ¶[0058]). Ternes does not specifically claim performing the delivering of stimulation to the upper airway patency-related nerve without classifying detected sleep apnea behavior as at least one of: a mixed sleep apnea event (CSA/OSA); and a primarily OSA event. Tehrani teaches performing the delivering of stimulation to the upper airway patency-related nerve without regard to classification of apnea type (Tehrani, ¶[0089], stimulation coordinated with the respiratory cycle). Since Tehrani does not classify apnea type, the stimulation is performed, by definition, without regard to classification of apnea type, and without classifying detected sleep apnea behavior as mixed CSA/OSA or as primarily OSA. It would have been obvious to one having ordinary skill in the art to apply hypoglossal stimulation when the system indicates an obstructive airway even when the system has deemed the situation to be primarily a CSA event, in order to ensure that the airway remains clear in all situations.
Regarding claim 32, Ternes teaches that if a sleep apnea event has been deemed to be primarily a CSA event, one (but not necessarily both) of vagal nerve stimulation and hypoglossal nerve stimulation may be withheld (Ternes, ¶[0058]). Ternes does not specifically claim performing the delivering of stimulation to the upper airway patency-related nerve without classifying detected sleep apnea behavior as at least one of: a mixed sleep apnea event (CSA/OSA); and a primarily OSA event. Tehrani teaches performing the delivering of stimulation to the upper airway patency-related nerve without regard to classification of apnea behavior (Tehrani, ¶[0096], mitigate or prevent apnea event through stimulation to phrenic nerve – therefore stimulation may take place before any apnea behavior is detected). Since Tehrani teaches that apnea events may be mitigated through phrenic nerve stimulation, it would have been obvious to one having ordinary skill in the art to perform stimulation without classifying detected sleep apnea behavior as mixed CSA/OSA or as primarily CSA, because most patients experience a mix of CSA and OSA in any case (Ternes, ¶[0004], a patient rarely has exclusively a single type of apnea).
Regarding claim 33, Ternes teaches stimulation for CSA or OSA or both (Ternes, ¶[0026], ¶[0031]). Ternes does not specifically teach simultaneous stimulation of the central sleep apnea-related nerve simultaneous and the upper airway patency-related nerve. Tehrani teaches performing the delivering of stimulation to the central sleep apnea-related nerve simultaneous with delivering of stimulation to the upper airway patency-related nerve (Tehrani, Fig. 17D shows central sleep apnea related nerve stimulation, and 17E shows upper airway patency-related nerve stimulation, and these stimulations are shown as happening simultaneously in some cases). It would have been obvious to one having ordinary skill in the art to stimulate both of these nerves at the same time in order to treat both CSA and OSA at the same time.
Regarding claim 34, Ternes teaches monitoring the respiratory cycle and applying stimulation (Ternes, ¶[0038]). Ternes does not expressly teach during which phases stimulation may be delivered to the central sleep apnea related nerve. Tehrani teaches an embodiment wherein performing the delivering of stimulation to the phrenic nerve, which is a CSA-related nerve, during at least one of: the inspiratory phase; and both the inspiratory phase and the expiratory phase of at least one respiratory cycle (Tehrani, ¶[0100]). It would have been obvious to one having ordinary skill in the art to deliver stimulation to the phrenic nerve during both the inspiratory and expiratory phase of a respiratory cycle in order to keep diaphragm open for both inhalation and exhalation.
Regarding claim 35, in one interpretation, Ternes teaches maintaining the delivering of stimulation to the central sleep apnea-related nerve through the end of the treatment period, because any period of stimulation would constitute stimulation through the end of the treatment period, since the treatment period is the period of stimulation (Ternes, ¶[0038], stimulation of the phrenic nerve for CSA). In another interpretation, Ternes does not discuss particular periods of stimulation. Tehrani teaches that embodiments of the invention maintain the delivering of stimulation to the central sleep apnea-related nerve through the end of the treatment period (Tehrani, Fig. 17D, ¶[0137], continuous low-level stimulation of the phrenic nerve). It would have been obvious to one having ordinary skill in the art to deliver stimulation the CSA-related nerve throughout the entire treatment period in order ensure that the upper airway always stays open in cases of severe sleep apnea.
Regarding claim 39, Ternes does not teach performing delivery of stimulation to the upper airway patency-related nerve throughout the entire treatment period. Tehrani teaches performing delivery of stimulation to the upper airway patency-related nerve throughout the entire treatment period (Tehrani, ¶[0140], continuous hypoglossal nerve stimulation for a predetermined time, which here is defined as being the treatment period). It would have been obvious to one having ordinary skill in the art to deliver stimulation to the upper airway patency-related nerve throughout the entire treatment period in order ensure that the upper airway always stays open in cases of severe sleep apnea.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ternes in view of Rosenberg et al. (US Patent Application Publication 2015/0196766), hereinafter Rosenberg.
Regarding claim 37, Ternes does not teach that respiratory amplitude may be used to detect a central sleep apnea event. Rosenberg teaches that central sleep apnea may be identified by identifying the respiratory amplitude as less than a threshold (Rosenberg, ¶[0044]). It would have been obvious to one having ordinary skill in the art to modify the Ternes invention with Rosenberg’s teachings, because Rosenberg’s invention provides another method for identifying a therapeutically effective time to stimulate the user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4/13/2022 have been considered. New modified grounds of rejection have been used, as explained in the rejections above, to reject the modified limitations added by the applicant. With regard to the applicant’s argument that Ternes does not teach sensing, determining, and providing therapy in the order specified in the claims, the examiner believes this would have been obvious to one having ordinary skill in the art based on Ternes’ disclosure, as discussed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792